Exhibit 10.11

 

AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made by and among eUniverse, Inc., a
Delaware corporation (the “Company”), and the holders (the “Stockholders”) of
the Company’s Series C Convertible Preferred Stock (the “Series C”) listed on
the signature pages hereto.

 

RECITALS

 

WHEREAS, the Stockholders own certain shares of the Series C, purchased pursuant
to the terms of that certain Series C Preferred Stock Purchase Agreement, dated
as of October 31, 2003 (the “Purchase Agreement”).

 

WHEREAS, the listing of the Company’s common stock on the Nasdaq SmallCap Market
would significantly benefit all of the Company’s stockholders, including the
Stockholders, by enhancing the value and liquidity of their shares and the
parties therefore desire to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the conditions and promises herein contained
and for other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Antidilution Protection. Pursuant to the provisions of the Company’s Series C
Certificate of Designations (the “Series C Certificate”), the conversion price
of the Series C may be adjusted upon an issuance by the Company of certain
equity securities with a price per share less than the Conversion Price (as
defined in the Series C Certificate) of the Series C. The parties acknowledge
and agree that such a Conversion Price adjustment could result in the Series C
issued to the Stockholders pursuant to the Purchase Agreement becoming
convertible into an amount of the Company’s common stock that would exceed
twenty percent of the Company’s common stock (or voting power) less one share
(the “Nasdaq Limit”) outstanding prior to the issuance of such Series C. The
parties further acknowledge that they desire that such Series C not become
convertible into an amount of common stock greater than the Nasdaq Limit, unless
and until the Company’s stockholders have approved such an issuance or unless
such issuance would not be a violation of the Nasdaq rules. Therefore, the
parties hereby agree that, notwithstanding anything to the contrary contained in
the Series C Certificate, the Conversion Price of the Series C shall not be
adjusted below that price which would result in the Series C shares issued
pursuant to the Purchase Agreement becoming convertible into a number of shares
of the Company’s common stock greater than the Nasdaq Limit, unless the
aforementioned stockholder approvals have been obtained prior thereto or unless
otherwise allowed by the Nasdaq Rules. If, at the time Series C shares are
converted into common stock by one of the Stockholders, the number of shares of
common stock issuable upon such conversion would have been greater, but for the
operation of this paragraph 1, then the Company shall pay to such converting
Stockholder cash in an amount equal to the Fair Market Value of the shares of
common stock that such Stockholder would have otherwise received. For purposes
hereof “Fair Market Value” shall be defined as the average daily Market Price of
the Company’s common stock over a period of twenty (20) consecutive trading days
prior to the day as of which Fair Market Value is being determined. The “Market
Price” for each such trading day shall be the average closing price on all
domestic exchanges on which the common stock is then listed or the last sale
price on the Nasdaq National or SmallCap Market or if the stock is not so listed
the average of the high and low bid and asked prices on such day in the domestic
over the counter market or as reported on the Nasdaq bulletin board.

 

2. Voting Of Series C Shares. Pursuant to the Series C Certificate, holders of
the Series C are entitled to vote their shares of Series C on an “as converted”
basis. The parties acknowledge and agree that this could result in each share of
Series C having more than one vote. The parties further acknowledge that they
desire that the Series C only be entitled to one vote per share. Therefore, each
of the Stockholders on behalf of itself and its affiliates hereby agrees that,
to the extent that any adjustment in the conversion price of the Series C stock
results in any share of Series C being entitled to more than one vote, such
Stockholder or affiliate thereof shall not cast any votes in excess of the
number of Series C shares held by such Stockholder.

 

-1-



--------------------------------------------------------------------------------

3. Representations and Warranties. The Company hereby represents and warrants to
the Stockholders as follows: (a) the Company is not in breach of any of its
agreements with the Stockholders or their affiliates; (b) the Company has all
necessary approvals and consents necessary to execute and perform this
Agreement; and (c) the Company has advised the Stockholders of all material
matters associated with the Company obtaining the consent of NASDAQ to the
relisting of its common stock.

 

4. Waivers and Amendments. Upon the approval of the Company and the written
consent of the Stockholders the obligations of the Company and the rights of the
Stockholders under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely) or amended. Neither this Agreement,
nor any provision hereof, may be changed, waived, discharged or terminated
orally or by course of dealing, but only by a statement in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought, except to the extent provided in this Section 5.

 

5. Notices. All notices, requests, consents and other communications required or
permitted hereunder shall be in writing and shall be hand delivered or mailed
postage prepaid by registered or certified mail or transmitted by facsimile
transmission (with immediate telephonic confirmation thereafter),

 

(a) If to any Stockholder:

 

VantagePoint Venture Partners

1001 Bayhill Drive, Suite 300

San Bruno, CA 94066

Attention: General Counsel

Facsimile No.: (650) 869-6344

 

with a copy to:

 

Orrick, Herrington & Sutcliffe LLP

400 Sansome Street

San Francisco, CA 94111

Attention: Dora Mao, Esq.

Facsimile No.: (415) 773-5759

 

or (b) If to the Company:

 

eUniverse, Inc.

6060 Center Drive, Suite 300

Los Angeles, CA 90045

Facsimile No.: 310-215-2757

Attn: President

 

with a copy to:

 

Fulbright & Jaworski L.L.P.

865 South Figueroa St.

Los Angeles, CA 90017

Attention: J. Keith Biancamano, Esq.

Facsimile No.: (213) 680-4518

 

or at such other address as the Company or the Stockholders may specify by
written notice to the others, and each such notice, request, consent and other
communication shall for all purposes of the Agreement be treated as being
effective or having been given when delivered if delivered personally, upon
receipt of facsimile confirmation if transmitted by facsimile, or, if sent by
mail, at the earlier of its receipt or 72 hours after the same has

 

-2-



--------------------------------------------------------------------------------

been deposited in a regularly maintained receptacle for the deposit of United
States mail, addressed and postage prepaid as aforesaid.

 

6. No Implied Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

7. Successors and Assigns. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
parties hereto, the successors and assigns of the Stockholders and the
successors of the Company, whether so expressed or not. None of the parties
hereto may assign any of its rights or obligations hereunder without the prior
written consent of the other parties hereto; provided, however, each Stockholder
may assign all or a portion of its rights hereunder to its members, partners,
and affiliates without consent of the Company.

 

8. Headings. The headings of the Sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

 

9. Governing Law. The internal laws, and not the laws of conflicts of California
shall govern the enforceability and validity of this Agreement, the construction
of its terms and the interpretation of the rights and duties of the parties.

 

10. Dispute Resolution. In the event of any dispute arising out of or relating
to this Agreement, then such dispute shall be resolved solely and exclusively by
confidential binding arbitration with the San Francisco branch of JAMS (“JAMS”)
to be governed by JAMS’ Commercial Rules of Arbitration (the “JAMS Rules”) and
heard before one arbitrator. The parties shall attempt to mutually select the
arbitrator. In the event they are unable to mutually agree, the arbitrator shall
be selected by the procedures prescribed by the JAMS Rules. Each party shall
bear its own attorneys’ fees, expert witness fees, and costs incurred in
connection with any arbitration.

 

11. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREE TO
THE ARBITRATION PROVISION CONTAINED IN SECTION 10.

 

12. Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement shall become effective
when each party hereto shall have received counterparts hereof signed by all of
the other parties hereto.

 

13. Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and such Agreement
supersedes and replaces all other prior agreements, written or oral, among the
parties hereto with respect to the subject matter hereof.

 

14. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

-3-



--------------------------------------------------------------------------------

15. Construction. All provisions of this Agreement have been negotiated at arms
length, each party having legal counsel, and this Agreement shall not be
construed for or against any party by reason of the authorship or alleged
authorship of any provision hereof. The language in this Agreement shall be
construed as to its fair meaning and not strictly for or against any party.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by a
duly authorized officer of each party hereto as of January 30, 2004.

 

eUniverse, Inc.

 

 

By:  /s/  Brett C. Brewer

Name:     Brett C. Brewer

Title: President

 

 

VantagePoint Venture Partners IV (Q), L.P.

By: VantagePoint Venture Associates IV, L.L.C.,

Its General Partner

 

 

By:  /s/  Alan E. Salzman

Name: Alan E. Salzman

Title: Managing Member

 

 

VantagePoint Venture Partners IV, L.P.

By: VantagePoint Venture Associates IV, L.L.C.

Its General Partner

 

 

By:  /s/  Alan E. Salzman

Name: Alan E. Salzman

Title: Managing Member

 

 

VantagePoint Venture Partners IV Principals Fund L.P.

By: VantagePoint Venture Associates IV, L.L.C.

Its General Partner

 

 

By:  /s/  Alan E. Salzman

Name: Alan E. Salzman

Title: Managing Member

 

-4-